DETAILED ACTION
Claims 21–40 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The title of the invention, “CONTROLLING A NUCLEAR REACTION”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “CONTROLLING POWER OF A NUCLEAR REACTOR USING CHEMICAL INJECTION”.
The abstract of the disclosure is objected to because the abstract contains more than 150 words. National practice provides that the abstract should contain no more than 150 words. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).

The disclosure is objected to because of the following informalities:
[0096] “As shown in FIG. 1A, the passive boron injection system 200 is positioned within the
volume 112 of the containment vessel 110”.- Symbol 108 was used to refer to the reactor
vessel.
Appropriate correction is required.

Claim Objections
There are two claims labeled  “21”. All of the claims need to be renumbered. It is suggested to combine the limitations of the second claim currently relabeled as 21’ into claim 21.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21 and 28–29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5–6, respectively, of US Patent 11,380,448 B2 (hereinafter ‘448), in view of USPGPUB 2008/0069288 A1 (hereinafter “Grossetete”) . The following table shows a comparison of the claims. The differences are emphasized in bold.
Claim 1 of Current Application
Claim 1 of US Patent 11,380,448 B2
21. (New) A nuclear power system, comprising: a reactor vessel; a nuclear fuel assembly positioned within the reactor vessel and configured to generate a power output;
A nuclear power system, comprising: a reactor vessel that comprises a reactor core mounted within a volume of the reactor vessel, wherein the reactor core comprises one or more nuclear fuel assemblies configured to generate a nuclear fission reaction, and 

wherein the reactor vessel does not include any control rod assemblies therein; a riser positioned above the reactor core; a primary coolant flow path that extends from a bottom portion of the volume below the reactor core, through the reactor core, within the riser, and through an annulus between the riser and the reactor vessel back to the bottom portion of the volume; a primary coolant that circulates through the primary coolant flow path to receive heat from the nuclear fission reaction and release the received heat to generate electric power in a power generation system coupled to the primary coolant flow path; 
a chemical injection system configured to inject a chemical into the reactor vessel and remove the chemical from the reactor vessel; and 
a chemical injection system in fluid communication with the primary coolant flow path; 
a control system communicably coupled to the chemical injection system, wherein the control system is configured to perform operations to control the power output of the nuclear fuel assembly
and a control system communicably coupled to the power generation system and the chemical injection system, wherein the control system is configured to control a power output of the nuclear fission reaction independent of any control rod assemblies by controlling one or more parameters of at least one of the power generation system or the chemical injection system, and 



the operations comprising: determining that the power output is greater than an upper value of a range or less than a lower value of the range; and based on the determination, adjusting an amount of the chemical injected into or removed from the reactor vessel by the chemical injection system to adjust the power output of the nuclear fuel assembly.
wherein the control system is configured to perform operations to control one or more parameters of the chemical injection system, the operations comprising: determining that the power output of the nuclear fission reaction is greater than an upper value or less than a lower value; based on the determination, adjusting an amount of a chemical injected into the reactor core from the chemical injection system to adjust the power output of the nuclear fission reaction; and subsequent to the adjustment, determining that the power output is within a range


It may be noted that claim 1 of the Current Application is a generic version of claim 1 of copending application ‘448 and is therefore almost entirely anticipated by claim 1 of the copending application, the only essential difference being that the chemical injected is also removed. 
Grossetete also teaches a related nuclear power system with chemical injection, and teaches that the chemical circulates in the primary fluid and therefore is removed from the reactor vessel after passing through the core (para. 65: “means for adjusting the concentration of boron dissolved in the primary cooling fluid, by injection of a concentrated boric acid solution into the primary fluid”- note that the primary fluid is circulated in a closed loop with the reactor vessel and therefore carries in and carries out i.e. removes the boron).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Grossetete with ‘448 for removing and not just injecting a chemical into a reactor vessel. This would have enabled adjusting concentration more easily, without affecting the main functioning of ‘448.
In a similar manner, instant claims 28–29 are rejected over claims 5–6, respectively, of ‘448 because they contain essentially the same additional limitations.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 21’, 23, 24, 25, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alain Grossetete, USPGPUB 2008/0069288 A1 (hereinafter “Grossetete”).
Regarding claim 21, Grossetete discloses a nuclear power system, comprising: 
a reactor vessel; Fig. 1; para. 54: reactor vessel 20
a nuclear fuel assembly positioned within the reactor vessel and configured to generate a power output; Fig. 1; para. 55: core 10 comprises nuclear fuel assemblies
a chemical injection system configured to inject a chemical into the reactor vessel and remove the chemical from the reactor vessel; (para. 65: “means for adjusting the concentration of boron dissolved in the primary cooling fluid, by injection of a concentrated boric acid solution into the primary fluid”- note that the primary fluid is circulated in a closed loop with the reactor vessel and therefore carries in and carries out i.e. removes the boron) and 
a control system communicably coupled to the chemical injection system (Fig. 2; para. 95,97: control software), wherein the control system is configured to perform operations to control the power output of the nuclear fuel assembly, the operations comprising: 
determining that the power output is greater than an upper value of a range or less than a lower value of the range; (actual primary power Ppe is determined compared to Pmaxc) and based on the determination, 
adjusting an amount of the chemical injected into or removed from the reactor vessel by the chemical injection system to adjust the power output of the nuclear fuel assembly (para. 64,69: concentrated boric acid is injected in to the reactor vessel to control the reactivity of the core which controls the power output of the nuclear fuel assembly).

Regarding claim [[21]]21’, Grossetete discloses the nuclear power system of claim 21 wherein: determining includes determining that the power output is greater than the upper value; and adjusting includes increasing the amount of the chemical injected into the reactor vessel by the chemical injection system to decrease the power output of the nuclear fuel (para. 69: injecting more chemical boron will decrease the core reactivity and therefore the power output).


Regarding claim 23, Grossetete discloses the nuclear power system of claim 21 wherein the operations further comprise determining that the power output is within the range after adjusting the amount of the chemical injected into or removed from the reactor vessel (para. 14, 30-32,37-39: operational parameters are evaluated and controlled via concentration of the chemical and/or insertion of groups of control rods. The chemical concentration is regulated according to desired power setpoint i.e. range). 

Regarding claim 24, Grossetete discloses the nuclear power system of claim 21 wherein the chemical includes a neutron-absorbing chemical (para. 69: boron absorbs neutrons).

Regarding claim 25, Grossetete discloses the nuclear power system of claim 21 wherein the chemical includes liquid boron (para. 69: please refer to the discussion of claims 21 and 24).
Regarding claim 28, Grossetete discloses the nuclear power system of claim 21, further comprising: a containment vessel sized to enclose the reactor vessel such that an open volume is defined between the containment vessel and the reactor vessel; and a boron injection system positioned in the open volume and comprising an amount of boron sufficient to stop a nuclear fission reaction of the nuclear fuel assembly or maintain the nuclear fission reaction at a sub-critical state (Heibel para. 26?, JP 06174870 A Abstract).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Grossetete in view of Lawrence Conway et al*, US Patent 5180543 A (hereinafter “Conway”). *previously cited	
Regarding claim 29, Grossetete discloses the nuclear power system of claim 28, however Grossetete fails to explicitly disclose a boron container configured to release boron at a predetermined pressure or temperature.
Conway also teaches a nuclear reactor vessel with a boron injection system,
wherein the boron injection system comprises a boron container sized to hold or enclose the amount boron (Conway Figs.1, 5: core makeup tank 40), and wherein the boron container is configured to release the amount of boron directly into the open volume in response to at least one of a predetermined temperature or pressure within the open volume such that the amount of boron is in fluid communication with an inner surface of the containment vessel (Conway Fig. 5 core makeup tank 40; col. 4 ll. 20-53; col. 7 ll. 43- col. 8 ll. 18; boric acid from the core makeup tank container releases boron into the reactor coolant system, which is in contact with an inner surface of the containment vessel. The boron is released by varying water levels and pressurizer elevation).
It would have obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have applied the known technique of a boron container and method of release taught by Conway to the nuclear power system of Grossetete. According to Conway col. 7 ll. 56-60, this would have helped to keep the nuclear reactor subcritical.
 
Allowable Subject Matter
Claims 30–40 are allowed. Claims 22 and 26–27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests removing an amount of chemical from a reactor vessel by a chemical injection system to increase power output. 
Almost all prior arts are directed to adding a chemical such as boron to decrease a reaction in the event of the need to shutdown a reactor. Grossetete is the exception but instead of removing boron, Grossetete adds more water to dilute it. Others teach filtering out added boron or other chemical products for adjusting pH or for reducing fuel assembly corrosion, but are unrelated to adjusting reactor power. Scott teaches removing boride through filtration, or other physical processes, but relies on the boride being produced by reactions with metals in the coolants because the method is directed to a molten salt reactor, which is not the case of Grossetete’s pressurized water-based coolant reactor, therefore the method is not considered combinable.
Regarding claim 26, no prior arts teach controlling power output of a nuclear reactor using a chemical injection system and not including and any control rod assemblies therein. Grossetete depends upon control rod assemblies being present. Although Scott teaches a molten salt reactor and therefore no control rod assemblies, Scott’s method can only chemically remove rather than inject.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Henras, Kormuth, Hartel, Kato, Carlson, Douglass, Prible, Kritskiy, Heibel and Cheatham, all teach injecting a chemical such as boron to a nuclear reactor core to control power or reactivity.

Conclusion
It is suggested to combine an objected claim into independent claim 1 in order to distinguish over the prior art of record. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628